Citation Nr: 0804258	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2005 rating decision of the RO 
that denied the veteran's application to reopen a previously 
denied claim of service connection for lumbosacral condition.  
The veteran perfected a timely appeal of this determination.   

The now reopened claim of service connection for a low back 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the 
veteran's application to reopen his previously denied claim 
of service connection for a low back disability; the RO 
notified the veteran of its decision and of his appellate 
rights; the veteran did not appeal the decision within the 
allotted time and the decision became final on that record.  

2.  The evidence added to the record since the January 2002 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  Given the fully 
favorable action taken hereinbelow, the Board finds that no 
discussion of VCAA at this point is required.  



II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
January 2002 RO decision denying the veteran's application to 
reopen his low back claim includes private medical records 
and evaluations, and statements of the veteran and his 
representative in support of the claim.  

Of particular significance are the medical evaluations 
indicating that the veteran suffers from chronic low back 
pain that was precipitated or aggravated by a military 
injury.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
January 2002 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a low back disorder is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back condition, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's now reopened claim must be remanded for 
further development .  

In this case, the Board observes that the veteran's service 
treatment records indicate that the veteran was seen in 
November 1978 with complaints of pain in the lower back for 3 
to 4 months with no relief.  The veteran indicated that he 
fell off of a 20 foot high wall onto his rear end and did not 
seek treatment at the time.  The X-ray studies were negative, 
and the veteran was diagnosed with mechanical strain.  

In March and April 1980, the veteran again sought treatment 
with complaints of having had low back pain for 2 years.  The 
treatment note indicated that the veteran had been seen 
before with the same problem.  In addition, the notes 
indicated that the veteran was seen in November 1978 for low 
back pain .  

An x-ray study taken in 1978 was indicated to be within 
normal limits.  Additional treatment was sought in March 1981 
for back ache.  The veteran indicated back ache for 
approximately three years (another note indicated 4 1/2 years).  
The impression was that of  low back pain.  

In May 1982, the veteran again sought treatment for back 
problems.  In this note, the veteran reported that he was in 
a car accident 4 years earlier and was hospitalized for 6 
months.  The veteran was assessed with back injury and was 
given an impression of low back pain - no significant 
findings.  

A separate May 1982 treatment note indicates back injury 4 
years earlier from falling off a cliff.  He was given an 
assessment of back injury for four years.  

Finally, the veteran was also seen in April 1983 for 
treatment of low back pain with radiation for 5 years (one 
note says 7 years) since falling 45 feet into a sitting 
position.  He was given an impression of mechanical low back 
pain and chronic back problem.  

The veteran's October 1976 entrance examination does not 
indicate any back problems, but other medical records 
indicate that the veteran may have a small midline spina 
bifida defect of S-1, indicating a possible constitutional or 
developmental defect.  

In addition, the medical records indicate that the veteran 
suffered a work-related accident in March 2004, where he fell 
on some railroad tracks and landed, in part, on his tailbone.  
The veteran currently suffers from low back pain and receives 
treatment for this condition.  At least two of the veteran's 
physicians, in March 2005 and March 2006 reports, had 
indicated that his back pain might be related to an injury in 
service.  

Based on the foregoing, the veteran should be afforded a VA 
examination to determine whether the veteran's service caused 
his current disability, or aggravated a preexisting 
disability.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records that have not yet been associated with 
the veteran's claims file.  

Here, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board notes that, pursuant to VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his back.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and likely 
etiology of the claimed low back 
disorder.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to the following: 

(a).  Does the veteran have current 
acquired low back disability?  If so, 
state the diagnosis or diagnoses.  

(b).  Is any currently identified 
acquired low back disability shown as 
likely as not to have had its clinical 
onset during his period of active 
service or due to documented injury or 
other incident that occurred during 
active service?  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records indicating a fall in 
service and related treatment for his 
back, and post-service records, to 
include a March 2004 work-related injury.  
The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


